—Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered September 2, 1997, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the second degree in satisfaction of a two-count indictment and was sentenced to a negotiated prison term of 6 years to life.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the basis that there are no nonfrivolous issues which can reasonably be pursued on appeal. Upon review of the record and defense counsel’s brief, we agree. The record discloses that defendant, who was represented by counsel, waived his right to appeal the conviction and sentence as part of a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.